DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/487,638 filed on September 30, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-39 are still pending, with claims 1, 19 and 37 being currently amended, and claims 38-39 being newly added. 

Response to Arguments
Applicant’s arguments with respect to claims 1-39 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10-11, 15-19, 26-28 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081 in view of Graham US PGPUB 2015/0345962.
Regarding claims 1 and 37, Sanders discloses a method for charging at least one battery [par. 31], the method comprising: 
controlling, by a processing device, at a power system control device [par. 34; fig. 2A; the site management system 140 runs software], 
receiving, over a communication network, power consumption information of consumption devices on an electric power grid and alternative power resource information indicating availability of electric power for supply to the electric power grid from an alternative power resource on the electric power grid [pars. 31, 33, 34, 52 & 67; network 120 is used to receive monitoring information of the grid, including “remote metering of the power flows and stored energy at each site”], 
in which a power resource system including the alternative power resource is on the electric power grid [fig. 2A, distributed energy storage system 116 connected to the grid; pars. 31-33], and 
in which, when the electric power grid is in an isolated state [pars. 52 & 60; uninterruptible power supply], the electric power grid is capable to satisfy predetermined power consumption requirements respectively of the consumption devices, using electric power from the power resource system [par. 60, uninterruptible power supply];
determining, for a mobile energy storage and power consumption device, as a given combined power consumption and alternative power resource device on the electric power grid [pars. 28, 31, 55 & 63; vehicle batteries can be charged and act as a distributed energy storage system (DESS)], a power charging schedule for charging a battery of the mobile energy storage and power consumption device [pars. 55 & 63], in accordance with charging preference 
transmitting, over the communication network, a charging instruction signal for charging the battery of the mobile energy storage and power consumption device from the electric power grid, according to the power charging schedule [pars. 33, 63 & 66; transmitting over cloud a charge command for the vehicle according to the schedule].
1281/4 UTIL Page 2 of 16Appl. No: 16/487,638Reply Dated: September 30, 2021Sanders does not explicitly disclose wherein the power charging schedule is further determined based on calendar information and driving routes automatically received from a mobile application associated with a user of the mobile energy storage and power consumption device.
However, Graham discloses a charging scheduling system wherein the power charging schedule is further determined based on calendar information and driving routes automatically received from a mobile application associated with a user of the mobile energy storage and power consumption device [fig. 3, a calendar (step 301) and driving routes corresponding to the calendar appointments (steps 313-325) are determined, and based on this driving route and schedule recharging locations and times are determined (steps 407-411); pars. 30-41].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein the power charging schedule is further determined based on calendar information and driving 
Regarding claim 2, Sanders discloses wherein the power charging schedule includes supplying power to the power grid from the alternative power resource [pars. 28, 31, 55 & 63; vehicle batteries can be charged and act as a distributed energy storage system (DESS)].
Regarding claim 3, Sanders discloses wherein the charging instruction signal indicates a charging apparatus on the power grid and a time for charging the mobile energy storage and power consumption device at the charging apparatus [pars. 63, 66 & 67; indicating an EV charging station and an optimum time for charging].
Regarding claim 5, Sanders discloses wherein the power charging schedule is determined based on transactive energy information received over the communication network [pars. 67, 69 & 71; the charging schedule is determined on cost and demand information received over the network 120].
Regarding claim 6, Sanders discloses wherein the power charging schedule is determined based on at least one of information of charging apparatus availability, a current queue at a charging apparatus on the power grid, working status of the charging apparatus or a discount for charging, received over the communication network [pars. 63 & 66; minimizing a cost for charging (discount)].
Regarding claim 7, Sanders discloses wherein the power charging schedule is determined based on information indicating at least one of state of charge, location or 
Regarding claim 10, Sanders discloses wherein the charging instruction signal includes an instruction for the alternative power resource to supply power to the power grid at a time when the mobile energy storage and power consumption device is indicated for charging from the power grid [pars. 62-63, instructions to the vehicle include instructing when to supply power to the grid via the charging station].
Regarding claim 11, Sanders discloses wherein the alternative power resource information indicates a time period for supply of excess available power, and an amount of the excess available power for supply from the alternative power resource to the power grid, and wherein the charging instruction signal is for charging the mobile energy storage and power consumption device using the excess available power from the alternative power resource at a charging apparatus of the power grid [pars. 62, 63 & 66-67; the report information indicates a time for supply power back  to the grid and an amount].
Regarding claim 15, Sanders discloses wherein the power consumption information is based on at least one of sensor information from an Internet of Things (IoT) sensor of a given power consumption device, a device monitoring environmental conditions associated with the power grid or a user of electric power supplied over the power grid [par. 31, CT sensor, which is an IoT sensor].
Regarding claim 16, Sanders discloses wherein the power consumption information includes predicted energy consumption information determined from the sensor information [pars. 31, 45, 48, 62 & 67].
Regarding claim 17, Sanders discloses wherein the mobile energy storage and power consumption device is an electric vehicle (EV), and the power charging schedule is determined based on information of at least one of a driving route of a user of the EV, a favorite charging apparatus of the user, a preferred charging apparatus of the user or consumption of power from the power grid associated with user behavior [pars. 28, 31, 55, 57, 63, 66, 70 & 73; vehicle batteries can be charged and act as a distributed energy storage system (DESS); the schedule is associated with power consumption from the grid related to users’ behavior].
Regarding claim 18, Sanders discloses wherein the alternative power resource includes at least one of a Distributed Energy Resource (DER), a renewable energy resource or an energy storage system [par. 31, solar array].
Regarding claim 19, Sanders discloses a method for charging at least one energy storage device from an electric power grid [par. 31, charging distributed energy storage systems (DESS) 116], in which the electric power grid is operable in an isolated state from a distribution power grid [par. 60, UPS], and in which the electric power grid is configured to be supplied with a predetermined maximum power from the distribution power grid [pars. 62 & 64, site resident system can ensure specified maximum power draw thresholds are not exceeded from the distribution grid], the method comprising: 
controlling, by a processing device, at a power system control device [par. 34; fig. 2A; the site management system 140 runs software], 

(ii) energy storage condition information indicating current and expected energy storage at a plurality of energy storage devices which include at least one stationary energy storage device and at least one mobile energy storage device  [pars. 31, 33, 34, 42, 45, 52, 67 & 70; network 120 is used to receive monitoring information of the grid, including “remote metering of the power flows and stored energy at each site” and predictive modeling of such, including DESS 116, and a DESS within a vehicle (par. 31, “integrate and control other distributed energy resources (e.g. electric vehicles, batteries, or other loads) at the site”)],; 

performing a prediction power charging scheduling process using the predictive energy storage and power consumption information, when a trigger condition is determined [pars. 34-35, 42, 70 & 86-87, dynamically scheduling charge and dispatch based “time of day and state of charge in the battery”, capacity of DESS’s 116 aggregated can be dispatched by schedule; physical devices 324 at the sites 110 can be controlled by setting programs 316, which control the physical devices, to execute on a “periodic, timed, or scheduled basis” to operate in an “energy-conserving manner”, when power prices are high (a trigger condition)], 
wherein the process is performed to determine a plurality of power charging schedules for satisfying, from the electric power grid, expected power charging requirements of first power consumption devices of the plurality of power consumption devices at a predetermined future time period [pars. 34, 62, 70 & 86-87; figs. 1 & 2B; dynamic scheduling determines an order of programs 316 in a schedule to minimize costs for charging from the grid of devices], based on the predetermined maximum power from the distribution power grid and the alternative power resource information [pars. 64, 67 & 86, maximum amount of power consumption, specific thresholds],
wherein the power charging schedules include first power charging schedules for storing energy generated at respective first alternative power resources on the electric power grid during a first time period before the future time period, at least one second power charging schedule for supplying power to the at least one stationary power 
transmitting, over the communication network, first, second and third charging instruction signals respectively according to the first, second and third power charging schedules [pars. 32-33, 50 & 86; charging commands and scheduled are transmitted over the network 120].
1281/4 UTIL Page 2 of 16Appl. No: 16/487,638Reply Dated: September 30, 2021Sanders does not explicitly disclose wherein at least one power charging schedule is further determined based on calendar information and driving routes automatically received from a mobile application associated with a user of the mobile energy storage device.
However, Graham discloses a charging scheduling system wherein at least one power charging schedule is further determined based on calendar information and driving routes automatically received from a mobile application associated with a user of the mobile energy storage device [fig. 3, a calendar (step 301) and driving routes corresponding to the calendar appointments (steps 313-325) are determined, and based on this driving route and schedule recharging locations and times are determined (steps 407-411); pars. 30-41].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein at least one power 
Regarding claim 26, Sanders discloses wherein the trigger condition is a predetermined set time [pars. 34 & 86; dynamically scheduling charge and dispatch based “time of day and state of charge in the battery”, capacity of DESS’s 116 aggregated can be dispatched by schedule; physical devices 324 at the sites 110 can be controlled by setting programs 316, which control the physical devices, to execute on a “periodic, timed, or scheduled basis”].
Regarding claim 27, Sanders discloses wherein the predetermined set time is a periodic time indicated by a time schedule [pars. 34 & 86; time of day, a “periodic, timed, or scheduled basis”].
Regarding claim 28, Sanders discloses wherein the predictive energy storage and power consumption information indicates at least one of (i) a predictive pattern of energy storage and consumption for a predetermined class of energy consumers, (ii) a predictive model of operational status of energy equipment, or (iii) information indicating an incentive predicted to shift time of energy usage [pars. 62 & 70; minimizing cost by shifting energy usage time].
Regarding claim 35, Sanders discloses wherein the energy generated is from solar or wind energy and stored at one of the first alternative power resources [par. 31, solar arrays for charging DESS’s 116].
Regarding claim 36, Sanders discloses wherein the second charging instruction signals direct the at least one stationary power consumption device to decrease power consumption from the electric power grid at a predetermined time before or during the predetermined future period [pars. 34 & 86; dynamically scheduling charge and dispatch based “time of day and state of charge in the battery”, capacity of DESS’s 116 aggregated can be dispatched by schedule, when capacity is discharged, power consumption of the device is decreased (negative) furthermore when charge is stopped, consumption is decreased (to zero)].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081 in view of Graham US PGPUB 2015/0345962, and further in view of Shinzaki et al. US PGPUB 2015/0137752.
Regarding claim 4, the combination of Sanders and Graham does not explicitly disclose wherein the charging instruction signal indicates a first time for supplying power from the mobile energy storage and power consumption device to the power grid and a second time for charging the mobile energy storage and power consumption device at a charging apparatus on the power grid.
However, Shinzaki discloses a vehicle charging system wherein the charging instruction signal indicates a first time for supplying power from the mobile energy storage and power consumption device to the power grid and a second time for charging the mobile energy storage and power consumption device at a charging apparatus on the power grid [pars. 28, 104, 107-108 & 110-111; a request from a grid 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein the charging instruction signal indicates a first time for supplying power from the mobile energy storage and power consumption device to the power grid and a second time for charging the mobile energy storage and power consumption device at a charging apparatus on the power grid for the purpose of providing revenue to vehicle users by supply power to the grid as requested, as taught by Shinzaki (pars. 28, 108 & 111).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081 in view of Graham US PGPUB 2015/0345962, and further in view of Stocker et al. US PGPUB 2009/0224939.
Regarding claim 8, the combination of Sanders and Graham discloses a second mobile energy storage and power consumption device to supply electric power therefrom to the power grid [par. 31].
Sanders does not explicitly disclose wherein the charging instruction signal includes an instruction for a second mobile energy storage and power consumption device to supply electric power therefrom to the power grid at a first time prior to a second time indicated for charging of the mobile energy storage and power consumption device from the power grid.
However, Stocker discloses a vehicle charging system wherein the charging instruction signal includes an instruction for a second mobile energy storage and power 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein the charging instruction signal includes an instruction for a second mobile energy storage and power consumption device to supply electric power therefrom to the power grid at a first time prior to a second time indicated for charging of the mobile energy storage and power consumption device from the power grid for the purpose of allowing transfer of power from one vehicle to the other without accruing tax liabilities, as taught by Stocker (pars. 71-73).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081 in view of Graham US PGPUB 2015/0345962, further in view of Stocker et al. US PGPUB 2009/0224939, and further in view of Ramezani et al. US PGPUB 2013/0054045.
Regarding claim 9, Sanders discloses a second mobile energy storage and power consumption device to supply electric power therefrom to the power grid [par. 31].
The combination of Sanders, Graham and Stocker does not explicitly disclose wherein the power charging schedule is determined based on a change of a first power charging schedule of the second mobile energy storage and power consumption device 
However, Ramezani discloses wherein the power charging schedule is determined based on a change of a first power charging schedule of the second mobile energy storage and power consumption device to a second power charging schedule, in which the second mobile energy storage and power consumption device is a second combined power consumption and alternative power resource device on the power grid [pars. 61-64; a new charging schedule developed from two existing schedules].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Sanders, Graham and Stocker to further include  wherein the power charging schedule is determined based on a change of a first power charging schedule of the second mobile energy storage and power consumption device to a second power charging schedule, in which the second mobile energy storage and power consumption device is a second combined power consumption and alternative power resource device on the power grid for the purpose of determining the most optimized charging schedule, as taught by Ramezani (par. 16).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081, in view of Graham US PGPUB 2015/0345962 and further in view of Nakagawa et al. US PGPUB 2014/0049207.
Regarding claim 12, Sanders does not explicitly disclose wherein the charging apparatus is identified in the alternative power resource information and associated with the alternative power resource.
However, Nakagawa discloses wherein the charging apparatus is identified in the alternative power resource information and associated with the alternative power resource [pars. 82 & 84; fig. 5, step 13].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein the charging apparatus is identified in the alternative power resource information and associated with the alternative power resource for the purpose of accounting for the deposited energy, as taught by Nakagawa (pars. 82-84).
Regarding claim 13, Sanders discloses wherein the alternative power resource information indicates time of availability and maximum power charging rate of the charging apparatus [pars. 62, 63 67 & 69].
Regarding claim 14, Sanders discloses wherein the alternative power resource information indicates cost for charging using the charging apparatus [pars. 62, 63 67 & 69].

Claims 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081, in view of Graham US PGPUB 2015/0345962 and further in view of Potter et al. US PGPUB 2014/0163754.
Regarding claim 20, Sanders does not explicitly disclose wherein the trigger condition is determined based on the predictive energy storage and power consumption 
However, Potter disclose a power distribution system wherein the trigger condition is determined based on the predictive energy storage and power consumption information and is a determination of an anticipated energy shortage for the electric power grid during the predetermined future time period [pars. 97-98; an anticipated energy shortage is used as a trigger condition for scheduling a discharge from a battery].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein the trigger condition is determined based on the predictive energy storage and power consumption information and is a determination of an anticipated energy shortage for the electric power grid during the predetermined future time period for the purpose of providing relief during a power shortage, as taught by Potter (par. 97).
Regarding claim 21, Sanders discloses wherein the condition information is real-time information [par. 31].
Sanders does not explicitly disclose the trigger condition is determined when the anticipated energy shortage determined from the predictive energy storage and power consumption information satisfies a predetermined critical energy shortage condition.
However, Potter as applied in claim 20 discloses the trigger condition is determined when the anticipated energy shortage determined from the predictive energy storage and power consumption information satisfies a predetermined critical 
Regarding claim 22, Potter as applied in claim 20 discloses wherein the trigger condition is determined when the condition information indicates a predetermined event has occurred or is to occur [pars. 97-98, a weather event at a solar farm, i.e. foggy day].
Regarding claim 23, Potter as applied in claim 20 discloses wherein the predetermined event is a change in weather or environment, an anticipated traffic condition or a social event [pars. 97-98, a weather event at a solar farm, i.e. foggy day].
Regarding claim 25, Potter as applied in claim 20 discloses wherein the trigger condition is determined using historic driving pattern or population behavior information [pars. 97-98, increased use of air conditioners by the population].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081 in view of Graham US PGPUB 2015/0345962 and further in view of North et al. US PGPUB 2016/0332527.
Regarding claim 24, Sanders does not explicitly disclose wherein the condition information includes information obtained from a social media network.
However, North discloses a power distribution system for electric vehicles wherein the condition information includes information obtained from a social media network [pars. 16 & 40; mobile applications including social media applications are used to trigger grid alerts].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein the condition .

Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081, in view of Graham US PGPUB 2015/0345962 and further in view of Chen et al. US PGPUB 2013/0257372.
Regarding claim 29, Sanders discloses wherein the at least one mobile power consumption devices includes a plurality of mobile power consumption devices [par. 31, a plurality of EVs], and wherein the at least one mobile energy storage device includes a plurality of mobile energy storage devices [each EV contains a battery, furthermore, an electric vehicle includes a high voltage battery for propulsion as well as a low voltage battery for operation the accessories].
Sanders does not explicitly disclose wherein the trigger condition is determined when the condition information indicates a predetermined event has occurred or is to occur, and wherein the process is performed to determine a plurality of fourth power charging schedules for satisfying, from the electric power grid, expected power charging requests from a first plurality of mobile power consumption devices of the plurality of mobile power consumption devices at the future time period.
However, Chen discloses a power distribution system for electric vehicles wherein the trigger condition is determined when the condition information indicates a predetermined event has occurred or is to occur, and wherein the process is performed to determine a plurality of fourth power charging schedules for satisfying, from the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sanders to further include wherein the trigger condition is determined when the condition information indicates a predetermined event has occurred or is to occur, and wherein the process is performed to determine a plurality of fourth power charging schedules for satisfying, from the electric power grid, expected power charging requests from a first plurality of mobile power consumption devices of the plurality of mobile power consumption devices at the future time period for the purpose of avoiding system constraint violations, as taught by Chen (pars. 31-32 & 35-38).
Regarding claim 30, Sanders discloses wherein the first plurality of mobile power consumption devices and a first plurality of mobile energy storage devices of the plurality of mobile energy storage devices are contained respectively in a plurality of electric vehicles (EVs) [par. 31, a plurality of EVs; each EV contains a battery, furthermore, an electric vehicle includes a high voltage battery for propulsion as well as a low voltage battery for operation the accessories].
Regarding claim 31, Chen as applied in claim 29 discloses wherein the third power charging instructions are transmitted respectively in response to requests for charging received from the plurality of EVs over the communication network [pars. 30-32 & 40; recharging schedules transmitted in response to customer requests].
Regarding claim 32, Chen as applied in claim 29 discloses wherein the fourth power charging instructions include directions for charging the first plurality of mobile energy storage devices respectively at a plurality of different locations on the electric power grid at a plurality of different times during the predetermined future time period, and wherein the predetermined future time period includes a first period before, a second time period during, and a third time period after a predetermined event indicated by the condition information [fig. 1; pars. 31, 33, 36 & 38, claim 1; adjusted recharging schedules at various locations on the grid, at various times, to avoid constraint violations].
Regarding claim 33, Sanders discloses wherein price of charging information is indicated in one or more of the power charging schedules [pars. 32, 35-36, 45, 62 & 67; price of charging is used to set the power charging schedules and is thus indicated in said schedules], and a given price of charging in a given power charging schedule is in accordance with at least one of time for charging by a charging apparatus on the electric power grid or location of the charging apparatus in relation to a location of the predetermined event [pars. 32, 35-36, 45, 62 & 67; price of charging is used to set the time of charging by a charging apparatus, thus is in according with the time of charging ].
Sanders does not explicitly disclose fourth power charging schedules.
However, Chen as applied in claim 29 discloses fourth power charging schedules [fig. 1, pars. 31, 32 & 35-38; recharging schedules are determined and then re-determined if it is determined that system constraint violations will occur].
Regarding claim 34, Sanders discloses further comprising: controlling, by the processing device, transmitting to second EVs of the EVs each containing a second mobile power consumption device and a second mobile energy storage device, over the communication network, fourth instruction signals determined according to the power charging schedules [pars. 28, 31, 33, 55, 63 & 66; vehicle batteries can be charged and act as a distributed energy storage system (DESS) including multiple vehicles; transmitting over cloud a charge command for the vehicle according to the schedule].
Sanders does not explicitly disclose the fourth instruction signals are for changing fifth power charging schedules respectively for charging the second mobile energy storage devices from the electric power grid determined before the trigger condition is determined, wherein the changed fifth power charging schedules include at least one of a first time for charging a given one of the second mobile energy storage devices from the electric power grid different from the future time period or a second time for discharging energy to the electric power grid from a given another of the second mobile energy storage devices during the future time period. 
However, Chen as applied in claim 29 discloses fourth instruction signals are for changing fifth power charging schedules respectively for charging the second mobile energy storage devices from the electric power grid determined before the trigger condition is determined, wherein the changed fifth power charging schedules include at least one of a first time for charging a given one of the second mobile energy storage devices from the electric power grid different from the future time period or a second time for discharging energy to the electric power grid from a given another of the second mobile energy storage devices during the future time period [fig. 1, pars. 31, 32 & 35-38; .

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. US PGPUB 2013/0166081, in view of Graham US PGPUB 2015/0345962 and further in view of Ruiz et al. US PGPUB 2011/0204720.
Regarding claim 38, the combination of Sanders and Graham does not explicitly disclose wherein the power charging schedule is further determined based on residential energy usage behavior for the user automatically received from the mobile application associated with a user of the mobile energy storage device.
However, Ruiz discloses a power distribution system for electric vehicles wherein the power charging schedule is further determined based on residential energy usage behavior for the user automatically received from the mobile application associated with a user of the mobile energy storage device [par. 87, the HEMS 26 can be remotely accessed and controlled via a personal cell phone; pars. 49, 52, 58, 68, & 80-86; HEMS 26 and VCS 34 share information including vehicle battery charge levels, travel schedules and appointments such that scheduling 272 can charge vehicle batteries during periods of low residential demand while discharging vehicle batteries into the residential power system during high residential demand, using historical information on home loads to schedule when to use vehicle battery charge and when to buy grid power].

Regarding claim 39, Ruiz as applied in claim 38 discloses wherein the mobile application is further configured to learn the residential energy usage behavior [par. 87, the HEMS 26 can be remotely accessed and controlled via a personal cell phone; pars. 49, 52, 58, 68, & 80-86; HEMS 26 and VCS 34 share information including historical information on home loads to schedule when to use vehicle battery charge and when to buy grid power].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859